Title: Thomas Moffat to ——, 15 November 1768
From: Moffat, Thomas
To: 


Sir,
N. London, Nov. 15, 1768.
By Mr. Byles I am favoured with your most obliging letter of the second of August last, for which together with your extraordinary civility to Mr. Byles I truly thank you: I could not really think of such a person going from hence without shewing him to you, as a parson or minister of his way and turn of thinking may be considered as of the comit [comet?] kind here, which leads me to say somewhat abruptly if not improperly to you, that it seems to me here as if the universities of Scotland had conspired to distinguish all the firebrand incendiary preachers of this country with plumes of honorary degrees and titles, which in truth are only so many mortifications to the friends of G. Britain or lovers of letters, who cannot help being touch’d and chagrin’d at the too frequent profusion of honour and titles conferr’d from Scotland upon the leading preachers of sedition. I wish this affair of literary prostitution from my native country may induce you to speak of it to some of that nation with whom I know you are intimate, that may think of preventing it for the future.
As to Boston, the great theatre of action, I have been silent for some time past only for want of certain intelligence, as every day generally produc’d new rumours without any or much foundation in truth, but since the arrival of the two regiments with Col. Dalrymple all has been quiet there. I now flatter myself that measures of vigour will be pursued and maintained here, and I impatiently wish to hear that your friend is in power and confidence again, but that is indeed a point I have much expectation, desire and faith in. As you have express’d heretofore to me inclination of knowing the proceedings of the Rhode Island assembly respecting compensation to the sufferers in the riot of Newport, I now trouble you with a copy of my letter of this day to the lords of the treasury, which mutatis mutandis, is the same with that also to the Earl of Hillsborough of the same date with a copy of the narrative and letter to Lord Shelburne.
 
My Lords,
N. London, Nov. 14th, 1768.
Again I presume upon troubling your lordships with as short an account as may be written of what has very lately pass’d in the G. assembly of Rhode Island colony, in reference to their granting of a compensation to the sufferers from the riot of Newport 1765, as resolved on in the British parliament and very graciously recommended from his Majesty to the governor and company of that colony by his principal secretary of state.
Tired out and greatly mortified with a long course of frequent fruitless and a very expensive attendance upon the G. assembly, I had resolved above a year ago to solicit them no more: but at the intercession of my fellow sufferer Mr. Howard chief justice of North Carolina, I was again prevailed upon to go to Newport in September last, where and when the assembly then met and I had sufficient influence to engage the speaker of the house of deputies to move several times for reading a petition of Mr. Howard’s, with an estimate of his loss solemnly sworn to and authenticated by a notary publick with every necessary prescribed form. The speaker also urged upon the house because of my attending from another colony upon that account only, but the deputies would neither consent to hear Mr. Howard’s petition nor receive his estimate.
Immediately after this refusal a message was sent from the upper house of magistrates requesting the lower house to enter now upon the riot of Newport by immediately impowering the high sheriff to impannel a jury of inquisition to assertain and repair the loss of Dr. Moffatt, Mr. Howard and Mr. Johnson, but the house of deputies could not listen nor agree to any part of this proposal from the upper house.
About the middle of last I wrote a most respectful letter to the governor of Rhode Island and inclosed to his honor the estimate of my loss in the Newport riot sworn to before and attested by a magistrate here requesting the favor of the governor to lay the same before the ensuing assembly. The governor writes on the seventh of this month “that at the last session of assembly he presented my estimate and read my letter in a great committee of both houses of assembly but could not prevail to have it consider’d then;” and adds “that he will endeavour to bring it in again next February.”
Under the strongest impressions of assurance the G. Assembly of Rhode Island never will recompence the suffered in the riot of Newport, may I again presume to implore your lordships interposition and influence to obtain a recompence for the sufferers in Rhode Island from some more effectual and certain channel than that of depending any longer upon the duty or justice of the G. Assembly in that colony. And my lords may I yet farther presume in writing to your lordships to add that by endeavouring to restore in some measure what I lost in that riot I am now sadly sensible that I have not overvalued the same in my estimate, as also that if I am not compensated by the interest, generosity and equity of your lordships, I can never expect to be possess’d of half the value I then lost, as the office of a comptroler here I now hold, had but a very inconsiderable salary with small perquisites. I am, My lords, &c. &c. .
T. M
 
In my last letter which I hope you have received, as I address’d it to the care of your brother, I then touch’d upon sir Wm. Johnson’s being here some weeks in quest of health, and of the pleasure Mr. Stewart and I enjoy’d with him; as also that lord Charles Grenville Montague was here en passant with his lady; and I also then intimated to you our happiness in Mr. Harrison the collector of Boston having accepted Mr. Stewart’s warm invitation to come here after the very flagrant riot at Boston, in which he had been so greatly insulted, abus’d and hurt, who came here with his lady, son and daughter, and staid a fortnight: when we planned and regulated all these colonies into a system which I could wish to see effected. Since which Mr. Stewart has visited Mr. Harrison at Boston at the time when Mrs. Harrison with their son and daughter sailed for London as a place of perfect safety and liberty. Mr. Harrison’s son is capable and promising, but was cruelly us’d by the mob of Boston, which will I hope incline Mr. Harrison’s friends or rather the friends of government to provide suitably for so young a sufferer. I could not easily within the compass of a letter to you say the pleasure I have felt in observing the strict union and friendship that subsists and is now rivetted between Mr. Harrison and Mr. Stewart upon principles of the truest honor and virtue, both of whom well understand and sincerely wish the true interest of G. Britain and all her colonies, especially in the cardinal articles of legislation and government, as also in the subaltern or lesser points of taxation and revenue from which objects no attachments, connections or views will or ever can sway the one or the other. As I have been accustomed to write to you with a plainness and freedom which I flatter myself has not been disagreeable, so therefore I would farther say of Mr. Stewart that he married in an opulent popular and commercial family, some of whom perhaps may be supposed to have more oblique interest than may be consistent with regulation or a due submission to the laws of G. Britain, so it is with a peculiar and very sensible satisfaction that I can assure you his spirit address and conduct in so nice a situation deserves the greatest praise and commendation, as it has perhaps been or may be very influential on some of the best among them, even to a better way of thinking and acting. By the inclos’d you will know that Mr. Stewart now writes to Mr. Grenville, and mentions somewhat of his application for leave of absence from the Treasury board, which I only wish him to succeed in because I think Mr. Harrison and him really the most capable persons here to throw light upon many transactions here which cannot be communicated in letters or any written representation to satisfaction or proper advantage. If Mr. Stewart obtains leave to return home I shall be unhappy enough by his absence. Two years are now elapsed since I came here, a great part of which has been spent in anxiously wishing for the genius of Britain to awake and vindicate her supreme jurisdiction and authority impiously questioned and denied in colonies so very lately redeemed from hostile incursions and encroachments, but I believe the time is now come, and I rejoice in its approach. I wish you every felicity with the preferment and employment you like best, and am Sir, Your most obedient humble Servant,
Thomas Moffat.
